878 F.2d 382
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JO-DAN, LTD., INC., a Michigan corporation, Samuel Dew,Delgreco Harden, Twan Jerdo, Carmen Y. Joiner, MichelleJoiner, Robert T. Lee, Diane Jerdo McLemore, Joe E.McLemore, Sandra McLemore, Alena Sims, Sidney Smith, AliciaT. Spencer, Quintin Troutman and Timothy Hall, on behalf ofhimself and all others similarly situated, jointly andseverally, Plaintiffs-Appellants,v.BOARD OF EDUCATION OF the SCHOOL DISTRICT OF the CITY OFDETROIT (also known as Detroit Public Schools);  MetroInstitutional Food Service, (MIFS), Inc., a Michigancorporation;  Steve Asmar, Alonzo W. Bates, Gloria C.Cobbin, Ferd L. Hall, Arthur Jefferson, and Harold D.Murdock, individually and/or as agents of their respectivecorporate bodies;  jointly and severally, Defendants-Appellees.
Nos. 87-2047, 87-2098.
United States Court of Appeals, Sixth Circuit.
June 23, 1989.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Jo-Dan, Ltd.  (Jo-Dan) has appealed from the trial court's dismissal on the pleadings of Jo-Dan's 18 U.S.C. Sec. 1962 (civil RICO) and 42 U.S.C. Sec. 1983 claims and its entry of judgment in favor of defendant-appellees the Board of Education of the City of Detroit, Metro Institutional Food Services (MIFS), Steve Asmar (Asmar), Alonzo Bates (Bates), Gloria Cobbin (Cobbin), Ferd L. Hall (Hall), Arthur Jefferson (Jefferson), and Harold D. Murdock (Murdock).


2
Upon review of the appellant's assignments of error, the record in its entirety, the briefs of the parties and the argument of counsel, this court concludes that no reversible error was committed.  Accordingly, for the reasons stated in the district judge's memoranda and orders dated June 11, 1987 and October 2, 1987, the decision below is AFFIRMED in its entirety.